Case 2:19-cv-13726-VAR-MJH ECF No. 29 filed 02/29/20   PageID.880   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MARVIN GERBER, et al.,

      Plaintiffs,
v.                                       Case No. 19-13726
                                         Honorable Victoria A. Roberts
HENRY HERSKOVITZ, et al.,

     Defendants.
____________________________/

               ORDER STRIKING PLAINTIFFS’ MOTION
           FOR PARTIAL SUMMARY JUDGMENT [ECF No. 23]

      Plaintiffs filed this case in December 2019 against the City of Ann

Arbor and several individuals. They filed a 23-count amended complaint on

January 10, 2020.

      On February 29, 2020, Plaintiffs filed a motion for partial summary

judgment against the City of Ann Arbor. Plaintiffs do not seek summary

judgment on any of their 23 causes of action. Instead, they seek summary

judgment on factual allegations in paragraphs 30, 36-38, 72, 74, and 76 of

the amended complaint.

      “A party may move for summary judgment, identifying each claim or

defense – or the part of each claim or defense – on which summary

judgment is sought. The court shall grant summary judgment if the movant
Case 2:19-cv-13726-VAR-MJH ECF No. 29 filed 02/29/20        PageID.881   Page 2 of 2




shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a)

(emphasis added). Judgment as a matter of law is granted as to a cause of

action – or “claim” – not a factual allegation.

      Moreover, Plaintiffs’ motion for partial summary judgment is

premature. Questions of fact exist.

      Unless the Court grants leave, no summary judgment motion may be

filed until after the close of discovery.

      Plaintiffs’ motion for partial summary judgment [ECF No. 23] is

STRICKEN.

      IT IS ORDERED.

                                                s/ Victoria A.Roberts
                                                Victoria A. Roberts
                                                United States District Judge

Dated: February 29, 2020




                                            2
